Citation Nr: 9930594	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  93-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for urethritis.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from September 1941 to June 
1951.

This case arises on appeal from a February 1992 rating 
decision by the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
compensable disability ratings for urethritis and lumbosacral 
strain.  In April 1995, the Board remanded this case to the 
RO for examination of the veteran and further adjudication.  
The requested development has been completed to the extent 
necessary.  In June 1997, the RO granted a 10 percent rating 
for the lumbosacral strain.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings are plausible, 
and sufficient evidence has been obtained for correct 
disposition of these claims.

2.  There are no current signs or symptoms of urethritis.

3.  The veteran's service-connected lumbosacral strain is 
manifested by moderate, but not severe, limitation of lumbar 
spine motion; severe lumbosacral strain is not shown.  


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for his service-connected urethritis and 
lumbosacral strain, and VA has satisfied its duty to assist 
him in development of these claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).

2.  A compensable rating for urethritis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.31 and 4.115a and 4.115b, Diagnostic Codes 7509, 
7512 (1993 and 1999).

3.  The criteria for a disability rating of 20 percent, but 
not higher, for lumbosacral strain have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The Board has reviewed all the evidence of record .  The RO 
originally granted the veteran entitlement to service 
connection for chronic urethritis, non-venereal, and chronic 
lumbosacral strain, each evaluated as noncompensable, in 
September 1951.  The veteran underwent transurethral 
resection of the prostate (TURP) in November 1979.  VA 
treatment records dated throughout the years show, inter 
alia, complaints of low back pain and hematuria.  

More recently, the veteran sought reevaluation of the 
disability ratings assigned for his service-connected 
disabilities in October 1991.  Records were obtained in 
support of his claim, including VA outpatient treatment 
records, VA reports of hospitalization, and VA examination 
reports, dated from 1991 to 1998.

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Long Beach, California, from September to October 1991.  
He gave a history of gross hematuria intermittently over the 
years since his TURP in 1979.  He stated that he had 
hematuria occasionally but it usually passed with increased 
fluid intake.  He had been passing painless clots and had 
symptoms of increased frequency about 10 times per day, 
nocturia three to four times, and urgency at night.  He 
denied any hesitancy, burning, or post-void dribbling.  On 
examination, the prostate was enlarged, with no palpable 
nodules.  Urinalysis was abnormal.  Intravenous pyelogram 
(IVP) showed no abnormalities of the ureter or bladder.  
Cystoscopy was significant for enlarged prostate with some 
questionable areas of altered tissue in the bladder.  
Discharge diagnoses included hematuria, benign prostatic 
hypertrophy (BPH), and questionable abnormal bladder mucosa.

The veteran was again hospitalized at the same facility in 
late October 1991 for a TURP.  Complaints included 
intermittent hematuria; nocturia two or three times a night, 
intermittent; and post-void dribbling and double void on 
occasion.  Pertinent diagnoses included BPH.

VA outpatient treatment records dated from 1991 to 1992 
revealed occasional complaints of back pain and intermittent 
hematuria.  The back pain was reportedly improved with bed 
rest and worsened with movement, activity and prolonged 
immobility.  It was not bad in the morning but worsened as 
the day continued.  Decreased range of motion of the lumbar 
spine was present on more than one occasion, although exact 
measurements were not provided.  Pertinent diagnoses included 
degenerative joint disease and degenerative disc disease.  
There was microhematuria in June 1992, with no urinary 
complaints.  The veteran voided fine and there was no 
hematuria in October 1992.  The prostate felt large despite 
the TURP.  

The veteran and his wife testified at a personal hearing at 
the RO in September 1992.  Concerning urethritis, the veteran 
stated that he had to get up two or three times a night to 
urinate.  With respect to his low back, he reported that it 
hurt all the time and that he had to stay in bed three or 
four days at a time.  He took medication for pain, as needed.  
In January 1980 he had to quit his job in construction 
because of back problems.  The veteran's wife testified that 
he was in much pain.   

Also associated with the claims folder are VA outpatient 
treatment records of the veteran from 1993 to 1996.  In July 
1994, he reported that he almost always had a sensation of 
not emptying his bladder completely after urinating, had to 
urinate again less than two hours after last urinating, and 
stopped and started again several times when urinating.  He 
also stated that he had to get up to urinate during the night 
two times.  Urinalysis was negative.  The veteran complained 
of worsening low back pain with radiation down the left leg 
in October 1994.  Low back pain was diagnosed.  An October 
1994 x-ray of the lumbosacral spine showed some mild 
generalized bony demineralization and generalized 
degenerative hypertrophic spurring with generalized 
discogenic narrowing with generalized residual right-sided 
wedging with resultant scoliotic tilting and convexity to the 
left.  In December 1994, degenerative joint disease of the 
low back was diagnosed.  

In April 1995, the veteran reported that he almost always had 
a sensation of not emptying his bladder completely after 
urinating, had to urinate again less than two hours after 
last urinating, and stopped and started again several times 
when urinating.  He also stated that he had to get up to 
urinate three to five times during the night.   

In May 1995, the veteran again sought treatment for back 
pain.  He had forward flexion of the lumbar spine to 60 
degrees, and backward extension, lateral bending and rotation 
to 15 degrees in all directions.  Percussion was negative.  
Straight leg raising was to 90 degrees bilaterally.  The 
examiner diagnosed low back pain due to degenerative joint 
disease.  On physical therapy evaluations in June and July 
1995, the veteran reported constant increasing and decreasing 
back pain.  The pain was increased by gardening and bending 
over and decreased by lying flat on his back and taking 
Tylenol.  Flexion of the lumbosacral spine was very painful.  
Backward extension was to 23 degrees with pain.  Rotation was 
to 43 degrees bilaterally, with pain.  The veteran continued 
to complain of back pain and was provided a transcutaneous 
electrical nerve stimulation (TENS) unit in August 1995.  His 
complaints were consistent at that time.  He reported that he 
walked three to four miles daily for exercise.  Extension of 
the lumbar spine was to 27 degrees with pain.  Rotation was 
to 51 degrees on the left and to 50 degrees on the right.  
There was reportedly no significant relief with the TENS 
unit.  

In August 1995, the veteran reported that he almost always 
had a sensation of not emptying his bladder completely after 
urinating, had to urinate again less than two hours after 
last urinating, and stopped and started again several times 
when urinating.  He also stated that he found it difficult to 
postpone urination less than half the time and that he had a 
weak urinary stream and had to push or strain to begin 
urination less than one time in five.  He had to get up to 
urinate during the night three to five times.  Urinalysis was 
normal.

The veteran was afforded a VA spine examination in August 
1995.  He complained of pain in the low back and bladder.  
The examiner noted that he walked with a slight limp.  There 
was loss of lumbar lordosis and a mild scoliotic curve in the 
dorsal lumbar region to the right.  Maximum tenderness of the 
spine was to the right and left of the lumbosacral region.  
There was some mild muscle spasm in this region.  On flexion, 
the veteran could reach only to his knees with the tips of 
his fingers.  When sitting or lying on the couch, he could 
sit up and touch almost his shins with the tips of his 
fingers.  He had no pain.  There was no evidence of any 
reflex or vascular sensory changes in his legs.  Straight leg 
raising was to 80 degrees bilaterally, without pain.  The 
examiner indicated that 1994 x-rays of the lumbar spine 
showed scoliosis of the dorsal lumbar region and 
calcification in the disks and some marginal osteophytes.  
The examiner concluded that the veteran suffered from 
generalized chondro-calcinosis, including of the spine, which 
was associated with his generalized joint pains.  The 
examiner noted that urinalysis appeared to be normal.  
Finally, the examiner stated that service-connected lumbar 
strain was not a "causal factor" of the generalized 
chondro-calcinosis.

The veteran complained of low back pain and increased urinary 
frequency and decreased stream in October 1995.  He also 
reported constant joint pain and morning stiffness.  
Pertinent diagnoses included congenital scoliosis, 
degenerative joint disease of the back, and low back pain due 
to degenerative joint disease.  

On VA examination for cystitis in April 1996,  the veteran 
reported that his symptoms, i.e., intensive frequency, had 
improved since his TURP in 1991 but that he still had 
symptoms of nocturia.  He had to get up three or four times a 
night to pass water.  He also had hesitancy and had to 
respond to his urinary call immediately; otherwise, he would 
have leakage of urine in his undergarment.  He reported about 
50 episodes of incontinence during the past year.  He wore 
two underwear garments to protect against soiling of his 
outer garments.  He did not wear pads or catheters.  Present 
complaints included urethral discharge and hematuria.  The 
veteran reported he could not move around because of back 
pain.  Genitourinary examination was essentially normal.  
Range of motion of the lumbar spine was as follows:  forward 
flexion to about 30 degrees; backward extension to about 5 
degrees; and lateral bending to about 5 degrees, bilaterally.  
The examiner's impression included status post TURP in 
October 1991 with residual symptoms of nocturia and 
hesitancy, persistent, and history of chronic low back pain 
with decreased range of motion.  The examiner stated that the 
veteran might have had urethritis earlier while he was in 
service.  

A VA examination was reportedly conducted in September 1996 
but was deemed inadequate as it was illegible.

On VA joints examination in October 1996, the veteran 
complained of lumbosacral pain.  The examiner noted no muscle 
spasm or gross deformity of the spine on clinical 
examination.  There was no muscle spasm in the muscles of the 
back.  On forward flexion, the veteran could reach his knees 
with his fingertips.  Lateral flexion and rotation were to 30 
degrees bilaterally.  Straight leg raising was to 90 degrees.  
Reflexes and sensation were normal.  X-rays showed marginal 
lipping and osteophytes of the whole lumbar spine.  There was 
some disk degeneration at L4-L5, as well as scoliosis of the 
lumbar spine to the left.  The examiner stated that the 
veteran appeared to get along quite well despite his 
radiological appearances.

On genitourinary follow-up examination in July 1997, the 
veteran was diagnosed as having BPH, status post TURP.  A 
staff urologist reported in August 1997 that the veteran's 
urethritis was unrelated to BPH or his history of having had 
a TURP.

The veteran was afforded a VA (fee basis) orthopedic 
examination in August 1998.  His complaints included low back 
pain that radiated to both lower legs, i.e., the outer aspect 
of the legs between the knees and ankles.  On examination, 
the veteran stood with some forward lean and the left 
shoulder was held two centimeters lower than the right.  The 
head was situated forward of the shoulders; otherwise, there 
was the usual spinal alignment.  Range of motion of the 
lumbar spine was as follows:  forward flexion to 30 degrees; 
backward extension to 10 degrees; and lateral bending to 15 
degrees bilaterally.  There were complaints of pain on motion 
in all directions.  The fingertips reached to the knees on 
forward bending with slight reversal of the lumbar curve.  
The veteran walked with a fairly even but somewhat slowed 
gait with no limp.  There were no complaint of pain with 
palpation over the dorsal spine structures and no tenderness 
in the lumbar area.  The veteran moved to a sitting position 
readily.  Straight leg raising was to 80 degrees bilaterally.  
Reflexes were 1+ in the lower extremities.  The veteran moved 
readily to a recumbent position face up on the examining 
table.  X-rays of the lumbar spine showed minimal left lumbar 
scoliosis and moderate spurring along the margins of the 
vertebral bodies at all levels.  These findings were 
described as consistent with moderate degenerative disk 
disease at all levels.  Pertinent diagnoses included 
osteoarthritis of the lumbar spine.  The examiner stated that 
the veteran had "limited motion in the lumbar area to a 
moderate degree with accompanying complaint of pain.  There 
is no associated tenderness, however. . . . [The veteran] is 
currently disabled because of limited motion in the cervical 
and lumbar spine areas and the current complaints of pain in 
these areas aggravated by any activities particularly when he 
is on his feet.  In my opinion, the service-connected 
lumbosacral strain is not a cause of osteoarthritis of the 
lumbar spine.  It is rather due to changes occurring with 
passage of time.  Also, there were two back injuries which 
were work-related after [the veteran] left service."

The veteran also underwent a VA (fee basis) genitourinary 
examination in August 1998.  He gave a history of gross 
hematuria since 1991.  At that time he was hospitalized and 
underwent IVP which revealed "fish-hooked" terminal ureters 
and a questionable right-sided soft tissue renal mass that 
was considered not clinically significant.  The history of a 
TURP in 1991 for hematuria and moderate symptoms of bladder 
outlet obstruction was noted.  The veteran stated that in the 
initial post-operative period he continued to have 
significant daytime frequency and nocturia.  In the recent 
past, however, he noted minimal if any nocturia, usually 
related to fluid ingestion, and what he perceived as normal 
daytime frequency.  He stated that he drank large amounts of 
fluid at times and voided more frequently and in smaller 
amounts.  In general, however, he was comfortable with his 
voiding pattern.  He stated that he voided with a full 
stream, felt empty when complete, and denied any dysuria or 
urethral discharge.  He continued to have intermittent, 
painless gross hematuria.  The veteran stated that 
approximately three time per year he would void grossly 
bloody urine followed by a small blood clot.  This would 
clear after ingestion of large amounts of fluid.  Currently, 
the veteran was most concerned with lower back pain with hip 
pain that radiated to the lateral aspect of both lower legs.  
This usually occurred after working around the house.  The 
veteran reported that he was in pain while sitting in the 
doctor's office.    He reported no specific urinary tract 
complaints.  

Genitourinary examination was essentially normal.  Digital 
rectal examination found the prostate to be 40 to 45 grams in 
size and without suspicious nodularity.  Bladder scan 
revealed a urinary residual amount of 22 cubic milliliters.  
A flexible cystoscopy was performed.  The veteran was 
catheterized for minimal residual urine.  The prostate was 
resected proximally and the bladder neck was open.  However, 
there was a significant amount of bilateral obstructing 
prostatic tissue from the mid-prostatic urethra to the apex.  
The bladder was coarsely trabeculated with cellules.  The 
uretal orifices were normal.  There were no bladder tumors or 
stones.  The apical portion of the prostatic residual on the 
right was friable and bled upon contact.  The doctor 
concluded that the cystoscopic findings of friability of the 
apical portion of the prostatic residual tissue suggested 
that this was the most likely etiology of the veteran's 
intermittent gross hematuria.  The doctor further diagnosed 
residual prostatic obstruction without subjective symptoms or 
urinary retention and no symptoms or signs of urethritis.  It 
was felt that the veteran's back pain was such as to suggest 
musculoskeletal or neurologic etiology. 

II.  Legal analysis

A.  General

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran complains of increased problems from his 
service-connected conditions.  Thus, he has satisfied the 
initial burden of presenting well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations.  The RO complied with the Board's April 1995 
Remand instructions.  There is sufficient evidence of record 
to properly evaluate his service-connected disorders, 
especially since he underwent thorough examinations in 1998.  
Therefore, the Board concludes that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  In a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a noncompensable rating will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999). 

B.  Urethritis

The veteran's urethritis, which is inflammation of the 
urethra, is evaluated under Diagnostic Code 7509, analogous 
to hydronephrosis.  See 38 C.F.R. §§ 4.20, 4.115b Diagnostic 
Codes 7500-7542 (1999); see Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992) (Board should provide an explanation for 
a diagnostic code used for a disorder that must be rated 
analogously to another disorder); Dorland's Illustrated 
Medical Dictionary 1779 (28th ed. 1994).  Since the RO rated 
the veteran's disability in February 1992, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1999), including the criteria for rating diseases 
of the genitourinary system.  This amendment was effective 
February 17, 1994.  See 59 Fed.Reg. 2527 (January 18, 1994).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, for any date prior to February 17, 1994, the Board 
cannot apply the revised regulations.  From February 17, 
1994, the veteran's claim for an increased rating must be 
evaluated under both the old and new criteria to determine 
which version, if either, is more favorable to his claim.

The revisions to the rating criteria resulted in slight, if 
any, modifications of the criteria for the assignment of 10, 
20 and 30 percent disability ratings under diagnostic code 
7509 rather than significant substantive changes in the 
criteria that might affect the outcome in this case.  Compare 
38 C.F.R. §§ 4.115a, Diagnostic Code 7509 (1993), with 
38 C.F.R. §§ 4.115b, Diagnostic Code 7509 (1999).  The RO 
considered the old regulations in the February 1992 rating 
decision and May 1992 Statement of the Case.  The RO 
apparently also considered the new regulations in the January 
1999 rating decision and Supplemental Statement of the Case.  
Accordingly, the veteran will not be prejudiced by the 
Board's review of his claim on appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to February 17, 
1994, a 10 percent disability rating was to be assigned for a 
mild condition, with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
disability rating was assigned for a moderate condition, with 
frequent attacks of colic, requiring catheter drainage.  
38 C.F.R. § 4.115a, Diagnostic Code 7509 (1993).

Under the rating criteria in effect from February 17, 1994, a 
10 percent disability rating is assigned when there is only 
an occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating is assigned when 
there are frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned when 
there are frequent attacks of colic with infection 
(pyonephrosis), kidney function greatly impaired.  A severe 
condition is rated as renal dysfunction (see 38 C.F.R. 
§ 4.115a).  38 C.F.R. § 4.115b, Diagnostic Code 7509 (1999).

The veteran's service-connected urethritis may also be 
evaluated under diagnostic code 7512, for cystitis.  Under 
the rating criteria for chronic cystitis in effect prior to 
the revisions criteria in February 1994, a mild condition 
warranted a noncompensable rating.  When there was moderate 
disability, with pyuria with diurnal and nocturnal frequency, 
a 10 percent rating was warranted.  A 20 percent disability 
rating was warranted for a moderately severe condition, with 
diurnal and nocturnal frequency with pain, tenesmus.  A 40 
percent disability rating was assigned for a severe 
condition, with urination at intervals of one hour or less, 
contracted bladder.  38 C.F.R. § 4.115a, Diagnostic Code 7512 
(1993). 

The revised criteria provide that chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, be rated as voiding dysfunction.  The veteran 
complains primarily of obstructed voiding and urinary 
frequency.  There have been no complaints or objective 
findings of urine leakage or incontinence or recent urinary 
tract infections.  A noncompensable disability rating is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per 
year.  A 10 percent disability rating is warranted for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc.;  2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec);  3. Recurrent urinary tract infections secondary 
to obstruction; or 4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 10 percent disability 
rating is also warranted when there is daytime voiding 
interval between two and three hours, or, awakening to void 
two times per night.  A 20 percent disability rating is 
assigned for daytime voiding interval between one and two 
hours, or, awakening to void three to four times per night.  
A 30 percent disability rating is assigned when there is 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115b, Diagnostic Code 7512 
(1999).

After reviewing the medical evidence, it is clear that the 
veteran's impairment from his service-connected urethritis 
does not warrant a compensable rating regardless of which 
rating criteria are used to evaluate his claim.  There is no 
recent evidence of urethritis.  VA examiners have primarily 
diagnosed BPH, status post TURP and residual prostatic 
obstruction, which are nonservice-connected disorders.  
Although the veteran has experienced urinary frequency and 
other symptoms, these were noted in conjunction with his 
nonservice-connected prostate disorder.  Indeed, the VA 
examiner in April 1996 diagnosed status post TURP with 
residual symptoms of nocturia and hesitancy.  The examiner 
indicated that the veteran might have had a urethritis 
earlier while he was in service.  On VA fee basis examination 
in August 1998, the doctor specifically concluded that there 
were no symptoms or signs of urethritis.  The veteran has 
exhibited no objective findings of urethritis, despite 
extensive evaluation and work up.  

The Board has considered the testimony of the veteran and his 
wife, and finds no reason to doubt their descriptions of the 
veteran's complaints and symptoms.  However, as laypersons 
they are not competent to express opinions regarding assessing 
the comparative severity of the service connected disorders or 
attributing specific symptoms to the service connected 
disabilities.  The Board concludes that the preponderance of 
the evidence is against assignment of a compensable rating for 
the veteran's urethritis under either the old or new criteria.  
The benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
is not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  The 0 percent 
disability rating now in effect accurately reflects the level 
of impairment that the veteran experiences. 

C.  Lumbosacral strain

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

A rating greater than that currently in effect is available 
under diagnostic code 5292 where there is moderate (20 
percent) or severe (40 percent) limitation of motion of the 
lumbar spine; and under diagnostic code 5295 where there is 
moderate lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent), or where there is severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (1999).  

The veteran's service-connected lumbosacral strain is 
manifested by essentially moderate limitation of motion, with 
pain, which, in the judgment of the Board, are findings 
sufficiently characteristic of a level of disability 
warranting a 20 percent disability evaluation.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5292 (1999); see also DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has 
particularly considered the medical evidence in light of 38 
C.F.R. § 4.45, in particular section 4.45(f) regarding pain 
on movement.

The limitation in the  range of motion of the veteran's 
lumbar spine reflects a  degree of impairment under the 
rating schedule that would warrant a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  There are 
several relevant and adequate examinations of record showing 
varying degrees of limitation of motion.  See Powell v. West, 
No. 98-1675 (U.S. Vet. App. Sept. 21, 1999).  For example, 
forward flexion has ranged from 30 to 60 degrees, backward 
extension from 5 to 27 degrees, lateral bending from 5 to 51 
degrees, and rotation from 15 to 30 degrees.  The August 1998 
VA fee basis doctor indicated that the veteran was disabled 
because of limitation of motion of the lumbar spine and that 
his pain was aggravated by activities.  The doctor further 
concluded that the veteran had limited motion of the lumbar 
spine to a moderate degree with complaints of pain.  

The Board is cognizant that the veteran suffers from 
nonservice-connected arthritis and degenerative disc disease 
of the lumbar spine and that some of his low back symptoms 
are attributable to these disorders.  However, in this 
particular case, the Board is unable to distinguish between 
the symptoms due to the service-connected lumbosacral strain 
from those due to the other disorders affecting the lumbar 
spine.  Medical professionals have not provided an opinion on 
this matter.  Resolving reasonable doubt in the veteran's 
favor, the Board concludes that the symptoms shown by the 
medical evidence warrant a 20 percent rating based on 
moderate limitation of motion.

While the Board concludes that the veteran's service-
connected lumbosacral strain warrants a 20 percent rating 
under the pertinent rating criteria, there is no evidence to 
show that he meets the criteria for a 40 percent rating under 
Code 5292 or 5295.  See Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992).  Range of motion of the veteran's 
lumbosacral spine does not approximate a severe disability.  
There have been no findings of listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of motion, or abnormal mobility on forced motion 
so as to warrant a 40 percent rating for lumbosacral strain.  
Therefore, a rating in excess of 20 percent is not warranted.


ORDER

A compensable rating for urethritis is denied.

A 20 percent rating for lumbosacral strain is granted, 
subject to the regulations governing payment of monetary 
awards. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

